Citation Nr: 0601826	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-35 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder other than duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1930 to 
November 1933 and January 1942 to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A Notice of Disagreement was received in September 
2001.  A Statement of the Case was issued in September 2003.  
A timely appeal was received in October 2003.  

By decision dated April 2004, the Board originally denied the 
veteran's claim.  In February 2005, the Court of Appeals for 
Veterans Claims vacated and remanded the Board's decision 
pursuant to a Joint Motion for Remand.  Thereafter, the Board 
remanded the veteran's claim to the Appeals Management Center 
(AMC) in July 2005 for further adjudication.  The AMC issued 
a Supplemental Statement of the Case in October 2005 
continuing the denial of the veteran's claim, and returned 
the appeal to the Board for final consideration.

The Board notes that in its April 2004 decision it reopened 
and remanded a claim for service connection for a lung 
disability to the AMC.  The record does not reflect that the 
AMC has acted upon this remand.  This claim is, therefore, 
REFERRED to the AMC for the appropriate action.


FINDING OF FACT

The veteran's current gastrointestinal condition is not 
related to his military service, to include exposure to 
carbon tetrachloride or freon-12 gas ("toxic chemicals").





CONCLUSION OF LAW

A gastrointestinal condition was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was first provided to the veteran 
in March 2001, subsequent to the initial AOJ decision.  
Where, as here, notice was not provided prior to the initial 
AOJ decision, the veteran has the right to content complying 
notice and proper subsequent VA process.  The Board finds 
that any defect with respect to the timing of the notice 
requirement has been cured by the subsequent proper notice 
and VA process, and was, therefore, harmless error.  The 
veteran's claim was filed in March 2000, before the enactment 
of the law requiring this notice.  In March 2001, the RO 
provided notice to the veteran by letter of the first, second 
and third elements required by the Pelegrini II Court as 
stated above.  It thereafter readjudicated the veteran's 
claim in a July 2001 rating decision.  The RO provided 
additional notice to the veteran in October 2001 and July 
2002.  By means of the various rating decisions, the 
statement of the case and the supplemental statement of the 
case, the veteran was advised of the specific reasons why 
this particular claim was denied, and the information and 
evidence needed to substantiate the claim.  He has also been 
provided the text of the relevant regulation implementing the 
law with respect to this notice requirement and told it was 
his responsibility to support the claim with appropriate 
evidence.  Indeed, the veteran submitted evidence to consider 
in connection with his claim.  

Although the notice provided to the veteran does not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim or possibly leading 
to such information and evidence.  Thus, the Board considers 
the notice requirements met, and any error as to the timing 
of the notice to be harmless.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran has not indicated that he has received any recent 
treatment from VA.  The veteran identified private treatment 
records related to his claims and VA requested and obtained 
those records.  The veteran was notified in the rating 
decisions, Statement of the Case and Supplemental Statement 
of the Case of what evidence the RO had obtained and 
considered in rendering its decision.  He has not identified 
any additional evidence.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).   VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).

The veteran was not provided a VA examination in connection 
with this service connection claim.  However, examination is 
not needed because there is no competent evidence that the 
currently diagnosed gastrointestinal condition may be 
associated with his military service.  His service medical 
records show no pertinent complaints or diagnoses and, no 
medical records were provided to support his claim that his 
gastrointestinal condition is due to exposure to carbon 
tetrachloride or Freon-12 in service.  Since there is no 
competent evidence indicating that a possible nexus, or 
relationship, exists between the claimed gastrointestinal 
condition and the veteran's military service, VA is not 
required to provide an examination.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2005). 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.  


II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that, during service, he was exposed to 
carbon tetrachloride and freon-12 gas while serving aboard 
the USS Massachusetts from November 8, 1942 to the end of 
World War II, and that this exposure is responsible for his 
current gastrointestinal problems.  The veteran states that 
he was a refrigeration technician aboard the ship, and that 
he used carbon tetrachloride as a solvent to clean broken 
refrigerant parts and freon-12 gas as a refrigerant.  He 
states that the work space where he used these chemical was 
unventilated, small compartments.  He also states that he 
used an acetylene torch to silver solder the broken parts 
causing the formation of toxic gases such as phosgene and 
chlorine of which he inhaled.  

Initially the Board must inquire as to whether the veteran 
has a current disability.  Treatment records show that the 
veteran was diagnosed by a colonoscopy conducted in May 2000 
to have diverticulosis and ischemic colitis.  He also had an 
ascending colon polyp that was removed during the 
colonoscopy.  A treatment note dated February 12, 1998 
indicated a medical history of peptic ulcer disease and 
gastric bleeding but does not reveal any current problems.  
Treatment note date May 1, 2000 also shows the veteran 
reporting a history of duodenal ulcer in 1989 and rectal 
bleeding in 1992.  There are no treatment records subsequent 
to May 2000 showing the veteran has continued to be treated 
for a gastrointestinal condition.  Although asked for 
information regarding recent treatment, the veteran indicated 
in October 2001 and August 2002 that he has no additional 
evidence in support of his claims.  The Board finds that, 
based on the May 2000 diagnoses of diverticulosis and 
ischemic colitis, the veteran has a current gastrointestinal 
condition.  

The next inquiry is whether there is evidence of an injury or 
disease in service.  A review of the service medical records 
does not show any complaints, treatment or diagnosis of a 
gastrointestinal condition.  The only complaints of abdominal 
pain shown in the service medical records are from February 
1930.  The veteran was seen for fever, headache, coryza, and 
pain in the upper abdomen.  Physical examination revealed 
slight tenderness over the upper left quadrant.  His 
temperature was 104.6 and 105.5 degrees, respectively.  He 
was diagnosed to have an acute catarrhal fever.  He was 
hospitalized and treated with bedrest, liquid diet, elixir 
tarpin hydrate, codeine, P.A.C. capsules, Dobell's gargle and 
Silvol swabs to the throat.  After about two weeks, he was 
well and returned to duty.  There is no indication in the 
service medical records that he continued to have any 
residuals from this illness or any further complaints of 
abdominal pain.

When the veteran entered his second period of service in 
January 1942, his entrance examination reported that his 
abdomen and pelvis exam was normal.  The service medical 
records for his second period of service are silent as to any 
complaints of or treatment for a gastrointestinal disorder.  
His exit examination conducted in September 1945 did not 
reveal any finding of a gastrointestinal condition.  
Furthermore, these service medical records did not show any 
complaints of, treatment for or diagnosis of exposure to any 
toxic chemicals or any conditions related thereto.

Thus there is no evidence that the veteran incurred an injury 
or disease while in service, including exposure to carbon 
tetrachloride, freon-12 or any other toxic gases, resulting 
in a gastrointestinal condition.  Where chronicity of a 
disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology 
between the currently claimed disability and a condition 
noted in service.  38 C.F.R. § 3.303(b) (2005).   The Board 
finds that there is no evidence of continuity of 
symptomatology.  The available treatment records do not show 
a diagnosis of a gastrointestinal condition other than a 
duodenal ulcer until May 2000.  Although the treatment 
records show that the veteran reported rectal bleeding in 
1992, he also reported that testing at that time did not 
reveal any etiology of the rectal bleeding and it 
spontaneously resolved.  Thus the evidence shows that the 
veteran was not treated for a gastrointestinal condition 
other than a duodenal ulcer for at least 47 years after the 
veteran's service, and he was not diagnosed with one for 55 
years.  

Even if the Board were to concede that the veteran was 
exposed to toxic chemicals in service, the lack of evidence 
of exposure in the service records and the long period of 
time between the alleged exposure and a diagnosis of any 
gastrointestinal condition are against finding that the 
veteran's current gastrointestinal condition is due to toxic 
chemical exposure or any other injury or disease incurred 
during his military service.  

Furthermore there is no medical evidence directly linking the 
veteran's current gastrointestinal condition to his military 
service, including exposure to toxic chemicals.  Although in 
May 2000 the veteran reported a history of exposure to carbon 
tetrachloride, the doctor did not relate that exposure to the 
gastrointestinal conditions she diagnosed the veteran to 
have.  

The veteran has stated that he believes, based on articles he 
got from the Internet and submitted to VA, that his current 
gastrointestinal condition is related to his exposure to 
these toxic chemicals in service.  The Board acknowledges the 
veteran's sincere belief.  However, while the veteran has 
claimed that his current disorder is due to exposure to 
carbon tetrachloride or other toxic substance, he is not 
shown to be a medical expert. Therefore, he is not qualified 
to express an opinion regarding any medical causation of a 
disorder or to provide a medical diagnosis. It is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, and the veteran's lay 
diagnosis and opinion cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation or diagnosis. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

For the foregoing reasons, service connection is not 
warranted, and the veteran's appeal is denied.
  



ORDER

Entitlement to service connection for a gastrointestinal 
disorder other than duodenal ulcer is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


